FILED
                                                         APR 02 2013
 1
                                                     SUSAN M SPRAUL, CLERK
                                                       U.S. BKCY. APP. PANEL
 2                                                     OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )     BAP No.      NV-12-1037-KiDJu
                                   )
 6   MARC E. RADOW,                )     Bk. No.      10-52176-GWZ
                                   )
 7                  Debtor.        )     Adv. No.     10-05093-GWZ
                                   )
 8                                 )
     SPIGOT RESOURCES, INC.,       )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )     M E M O R A N D U M1
11                                 )
     MARC E. RADOW,                )
12                                 )
                    Appellee.      )
13   ______________________________)
14                  Argued and Submitted on January 25, 2013
                              at Las Vegas, Nevada
15
                             Filed - April 2, 2013
16
               Appeal from the United States Bankruptcy Court
17                       for the District of Nevada
18        Honorable Bruce T. Beesley, Bankruptcy Judge, Presiding
19
     APPEARANCES:    Mark D. Wray, Esq. of Law Offices of Mark Wray
20                   argued for appellant, Spigot Resources, Inc.;
                     Kevin Darby, Esq. of The Darby Law Practice argued
21                   for appellee, Marc E. Radow.
22
     Before: KIRSCHER, DUNN and JURY, Bankruptcy Judges.
23
24
25
26
          1
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may have
     (see Fed. R. App. P. 32.1), it has no precedential value. See 9th
28   Cir. BAP Rule 8013-1.
 1        Appellant, Spigot Resources, Inc. (“Spigot”), appeals a
 2   judgment from the bankruptcy court determining Spigot had failed
 3   to prove that its state court judgment against Marc E. Radow
 4   (“Radow”) was excepted from discharge under 11 U.S.C.
 5   § 523(a)(2)(A) and (a)(6).2   We AFFIRM.
 6               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
 7   A.   Events leading to Radow's lawsuit against Spigot and judgment
          against Radow
 8
          On August 9, 2005, Radow, as buyer, and Spigot, as seller,
 9
     entered into a contract for the sale of land in Reno, Nevada for
10
     $6.5 million.   On that same date, Radow placed $50,000 into escrow
11
     as a deposit on the property.   On September 23, 2005, the parties
12
     executed an addendum to the sales contract, agreeing to continue
13
     to negotiate in good faith the property's purchase price.
14
          During the parties' negotiations, Radow was also negotiating
15
     with a third party for the purchase of water rights for the
16
     property.   On September 28, 2005, Radow and Spigot modified the
17
     sales contract by executing Addendum #3, in which Spigot agreed to
18
     lower the sales price to $5.3 million, plus an additional $300,000
19
     in two years, or a two bedroom, three bath condominium of Spigot's
20
     choice.   Addendum #3 also required Radow to release his $50,000
21
     earnest money deposit within seven days of closing on the water
22
     rights.
23
          Spigot executed Addendum #3 as a result of Radow’s false
24
     representations that the costs of the water rights, sewer upgrades
25
26
          2
            Unless specified otherwise, all chapter, code and rule
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
28   Federal Rules of Civil Procedure are referred to as “Civil Rules.”

                                      -2-
 1   and impact fees were higher than anticipated.   Radow made these
 2   misrepresentations orally to Spigot and in an email Radow sent to
 3   his real estate agent, who then forwarded it to Spigot.   In the
 4   email, sent initially by the seller of the water rights to Radow,
 5   Radow intentionally altered the cost of the proffered water rights
 6   from $38,000 per acre foot to $100,000 per acre foot, and altered
 7   the actual sales price for the water rights from $2.28 million to
 8   $5 million.
 9        Radow closed on the water rights on October 6, 2005.      Radow
10   did not reveal to his real estate agent, the escrow company, or to
11   Spigot that he had closed on the water rights on October 6, and he
12   did not release the $50,000 earnest money deposit on October 13,
13   2005, as required by Addendum #3.
14        On October 14, 2005, Radow knowingly drafted supplemental
15   escrow instructions that did not accurately recite the parties'
16   agreement in Addendum #3.   Spigot objected to the supplemental
17   instructions.   Ultimately, Radow never released the $50,000
18   earnest money deposit to Spigot or performed pursuant to the terms
19   of the sales contract.
20        On November 7, 2005, Radow sued Spigot in state court for
21   breach of written contract, breach of the covenant of good faith
22   and fair dealing, declaratory relief, quiet title, fraudulent
23   misrepresentation and specific performance.   Because of the
24   lawsuit, Radow also filed a Notice of Pendency of Action (“Lis
25   Pendens”).    Spigot filed its amended answer and counterclaims on
26   November 29, 2005, denying Radow's claims and alleging
27
28

                                      -3-
 1   counterclaims for breach of contract and declaratory relief.3
 2        After a bench trial on July 25, 2007, the state court entered
 3   a judgment in favor of Spigot on August 20, 2007 (“State Court
 4   Judgment”), determining that Radow had no right, title or interest
 5   in Spigot's property and that Spigot was entitled to damages.    As
 6   part of its oral findings entered on July 27, 2007, the state
 7   court announced:
 8        This [Radow's misrepresentations regarding the water
          rights] is the clearest example of the breach of covenant
 9        of good faith and fair dealing that I have ever seen, and
          I think damages then do flow.
10
          . . . .
11
          As to the issue of fraud on the inducement, I am not
12        going to directly find fraud. I think there was a breach
          of the covenant of good faith and fair dealing by a
13        representation that Mr. Radow knew was not true, but I
          think he's explained, you know, some reasoning for it,
14        and we are somewhat at arms length trying to renegotiate
          deals.    And I don't want to find that this was
15        specifically fraud.
16        . . . .
17        And when I look at the totality of the circumstances I am
          not going to find, for purposes of issuing any punitive
18        damages, that there was fraud, malice or oppression
          proven by clear and convincing evidence.
19
          So I do find that all the elements of the breach of the
20        covenant of good faith and fair dealing exist since we
          had the contract, we had all the predicates to deal in
21        good faith, and I believe that this effort to renegotiate
          by presenting a false statement with regard to the
22        purchase of water rights and their cost which were
23
          3
            Spigot asserts that it alleged counterclaims for breach of
24   contract, declaratory relief, civil conspiracy and fraud in the
     inducement. We disagree. In reviewing the complaint, the only
25   claim actually labeled as a “claim” is for declaratory relief,
     which is the “Second Claim for Relief.” No “First Claim for
26   Relief” appears as such, but paragraphs 4-8 appear to set forth a
     claim for breach of contract. The alleged conspiracy and fraud
27   claims, which would arguably be the “Third” and “Fourth” claims
     for relief, appear nowhere in the complaint, and neither do the
28   words “fraud” or “fraud in the inducement” or “conspiracy.”

                                     -4-
 1        already known to Mr. Radow when he sent this information
          to his agent for purposes of negotiating was in bad faith
 2        and that it did breach the contract, and damages flow
          from that.
 3
          . . . .
 4
          I think appropriate damages should flow from the breach
 5        of the covenant of good faith and fair dealing[.]
 6   Hr’g Tr. (July 27, 2007) at 3:5-7; 4:12-18; 5:13-6:1; 3:14-15.
 7        In its written findings and conclusions entered with the
 8   State Court Judgment (both of which were drafted by Spigot's
 9   counsel), the state court found that Radow had fraudulently
10   misrepresented material facts to Spigot and fraudulently induced
11   Spigot into lowering its asking price for the property.   The state
12   court found that Spigot was damaged by Radow's breach and awarded
13   Spigot damages of $485,961 for the loss of use of its money from
14   January 11, 2006 to the date of the State Court Judgment - i.e.,
15   the time during which the Lis Pendens was in place.   Spigot was
16   also awarded the $50,000 earnest money deposit, plus accrued
17   interest of $7,614.25.   The state court further ordered the Lis
18   Pendens released, expunged and discharged.    Radow appealed.    The
19   Nevada Supreme Court affirmed the State Court Judgment on
20   April 30, 2009.
21        On January 11, 2010, an amended State Court Judgment was
22   entered to include post-judgment interest, attorney's fees and
23   costs, for a total judgment of $703,209.56.
24   B.   The adversary proceeding
25        Radow filed a chapter 7 bankruptcy case on June 3, 2010.      On
26   September 9, 2010, Spigot filed an adversary complaint seeking a
27   determination that the State Court Judgment was excepted from
28   discharge under § 523(a)(2)(A) and (a)(6).    Notably, Spigot based

                                     -5-
 1   its § 523(a)(6) claim on damages it believed it suffered due to an
 2   alleged fraudulent transfer by Radow of a second deed of trust
 3   secured by certain property, that occurred approximately two weeks
 4   after the state court announced its oral ruling in favor of
 5   Spigot.
 6        Radow moved to dismiss Spigot's complaint under Civil
 7   Rule 12(b)(6), incorporated by Rule 7012, contending that the
 8   State Court Judgment, which consisted of damages for breach of
 9   contract, did not constitute a claim for fraud under
10   § 523(a)(2)(A). Further, argued Radow, Spigot failed to show how
11   the transfer of a second deed of trust from Radow to his wife
12   damaged Spigot or amounted to a claim for willful and malicious
13   injury under § 523(a)(6).   In its opposition, Spigot contended
14   that the damages awarded in the State Court Judgment flowed from
15   Radow's fraud, and therefore it had a claim under § 523(a)(2)(A).
16   As for its claim under § 523(a)(6), Spigot now contended that
17   either the purported fraudulent transfer by Radow, or the
18   fraudulent inducement findings by the state court, satisfied a
19   claim for willful injury.
20        On January 20, 2011, the parties stipulated to a Settled
21   Statement of Facts, including certain exhibits, for trial.    Based
22   on the stipulated facts, Radow moved for summary judgment on
23   January 28, 2011.   Spigot filed a response and cross-motion for
24   summary judgment on February 11, 2011.   While Radow contended that
25   the State Court Judgment was merely for breach of contract damages
26   and dischargeable, Spigot argued that the damages awarded were
27   based on findings of fraud in the inducement and intentional
28   injury, and therefore the debt was excepted from discharge under

                                     -6-
 1   § 523(a)(2)(A) and (a)(6).   Spigot argued that the state court had
 2   specifically held that Spigot suffered actual harm as a proximate
 3   result of Radow's fraud.
 4        On June 7, 2011, the bankruptcy court entered a Minute Order
 5   denying Radow's motion to dismiss and the parties’ cross-motions
 6   for summary judgment.   The court did not explain its reasons for
 7   denying the cross-motions for summary judgment.
 8        On June 16, 2011, the bankruptcy court held a trial on the
 9   matter, which consisted only of oral argument based on the
10   stipulated facts.   During a colloquy with Spigot's counsel about
11   the issue of causation for its § 523(a)(2)(A) claim, the
12   bankruptcy court agreed that Radow breached the covenant of good
13   faith and fair dealing by fraudulently inducing Spigot into
14   lowering the sales price and executing Addendum #3.   However, the
15   court doubted that a causal connection existed between those
16   actions and Spigot's damages of loss of use, which were incurred
17   due to Radow's filing of the Lis Pendens when a dispute arose over
18   the closing of the sale:
19        My sense is that the only element you're missing here
          is the causal link between the bad acts of Mr. Radow
20        and the damages that came about as a result of the
          [L]is [P]endens.
21
22   Hr’g Tr. (June 16, 2011) at 41:17-20.   The bankruptcy court
23   further questioned Spigot's claim for willful and malicious injury
24   because the state court had made no findings that the Lis Pendens
25   was improperly filed, or that Radow had acted intentionally to
26   injure Spigot.   After hearing further argument from the parties,
27   the court took the matter under advisement.
28        The bankruptcy court entered its findings of fact and

                                     -7-
 1   conclusions of law and judgment in favor of Radow on January 13,
 2   2012.    Spigot timely appealed.
 3                               II. JURISDICTION
 4           The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
 5   and 157(b)(2)(I).    We have jurisdiction under 28 U.S.C. § 158.
 6                                 III. ISSUES
 7   1.      Did the bankruptcy court err in determining that the State
 8   Court Judgment was not excepted from discharge under
 9   § 523(a)(2)(A)?
10   2.      Did the bankruptcy court err in determining that the State
11   Court Judgment was not excepted from discharge under § 523(a)(6)?
12                           IV. STANDARDS OF REVIEW
13           Whether a claim is excepted from discharge presents mixed
14   issues of law and fact, which we review de novo.    Peklar v. Ikerd
15   (In re Peklar), 260 F.3d 1035, 1037 (9th Cir. 2001).       When facts
16   are undisputed and issues of credibility are not before the
17   bankruptcy court, de novo review is appropriate.    Cal. State Bd.
18   of Equalization v. Taxel (In re Sluggo’s Chi. Style, Inc.),
19   912 F.2d 1073, 1074 (9th Cir. 1990)(citing Brown v. Cal., 743 F.2d
20   664, 666 (9th Cir. 1984)).    We construe exceptions to discharge
21   under § 523 liberally in favor of the debtor.     Su v. Carrillio
22   (In re Su), 259 B.R. 909, 912 (9th Cir. BAP 2001), aff’d, 290 F.3d
23   1140 (9th Cir. 2002).
24                                V. DISCUSSION
25   A.      The bankruptcy court did not err when it determined that the
             State Court Judgment was not excepted from discharge under
26           § 523(a)(2)(A).
27           1.   Exception to discharge under § 523(a)(2)(A)
28           The Code excepts from discharge any debt for money, property,

                                        -8-
 1   services, or credit obtained by false pretenses, a false
 2   representation, or actual fraud.   § 523(a)(2)(A).   To prevail on a
 3   claim under § 523(a)(2)(A), a creditor must demonstrate five
 4   elements: (1) misrepresentation, fraudulent omission or deceptive
 5   conduct by the debtor; (2) knowledge of the falsity or
 6   deceptiveness of his statement or conduct; (3) an intent to
 7   deceive; (4) justifiable reliance by the creditor on the debtor's
 8   statement or conduct; and (5) damage to the creditor proximately
 9   caused by its reliance on the debtor's statement or conduct.     Oney
10   v. Weinberg (In re Weinberg), 410 B.R. 19, 35 (9th Cir. BAP 2009)
11   (citing Turtle Rock Meadows Homeowners Ass'n v. Slyman (In re
12   Slyman), 234 F.3d 1081, 1085 (9th Cir. 2000)).   “The creditor
13   bears the burden of proof to establish all five of these elements
14   by a preponderance of the evidence.”   Id. (citing Slyman, 234 F.3d
15   at 1085).
16        2.     Analysis
17        The bankruptcy court determined that Spigot had failed to
18   prove that the State Court Judgment was excepted from discharge
19   under § 523(a)(2)(A).   Spigot does not contest the bankruptcy
20   court's findings on the first four elements, which it found in
21   Spigot's favor.   Spigot does, however, dispute the bankruptcy
22   court's finding that its damages were not proximately caused by
23   its reliance on Radow's misrepresentations about the water rights,
24   but rather by the Lis Pendens Radow filed when he sued Spigot for
25   not closing on the land sale.4
26
          4
27          Spigot contends that the state court's written findings and
     conclusions “found that Radow had committed fraud.” Aplt. Op. Br.
28                                                        (continued...)

                                      -9-
 1             a.     Misrepresentation or fraudulent omission or
                      deceptive conduct by debtor
 2
 3        The bankruptcy court found that this element was met based on
 4   the state court's findings that Addendum #3 was executed by Spigot
 5   because of Radow's false representations regarding the water
 6   rights, and Radow's knowing failure to reveal to his real estate
 7   agent, the escrow company, or to Spigot that he had closed on the
 8   water rights as required by Addendum #3, which would have
 9   triggered the release of the $50,000 earnest money deposit.    We
10   agree with this analysis and find that Spigot established this
11   first element.
12             b.     Knowledge of the falsity or deceptiveness of his
                      statement or conduct; Intent to deceive
13
14        The bankruptcy court found that, based on the state court's
15   findings, Radow knowingly and intentionally falsified emails from
16   the third party by changing the cost of the water rights from
17   $38,000 per acre foot to $100,000 per acre foot and changing the
18   sales price for the water from $2.28 million to $5 million.    The
19   bankruptcy court further found that Radow knowingly sent these
20   falsified emails to his real estate agent with the intent to
21
22
          4
           (...continued)
23   at 18:1-3. We agree the written findings make reference to fraud.
     However, in reviewing page 4 of the state court transcript, the
24   court specifically said it was not directly finding fraud, and not
     just as to punitive damages, but at all. Hr’g Tr. at 4:12-18;
25   5:13-6:1. Clearly, an inconsistency exists between the state
     court's oral findings and its later written findings, which were
26   drafted by Spigot's counsel. We review awards with special
     scrutiny when the trial court engages in the regrettable practice
27   of adopting the findings drafted by the prevailing party
     wholesale. Sealy, Inc. v. Easy Living, Inc., 743 F.2d 1385 n.3
28   (9th Cir. 1984).

                                      -10-
 1   deceive Spigot, with the expectation that Spigot would lower the
 2   price of the property.   Finally, the bankruptcy court found that
 3   Radow knowingly did not reveal that he had closed on the water
 4   rights on October 6, 2005.    We agree with this assessment of the
 5   facts and find that Spigot established these elements.
 6              c.   Justifiable reliance by the creditor on the
                     debtor's statement or conduct
 7
 8        For determining reliance, courts apply a subjective
 9   “justifiable” reliance standard, which turns on a person's
10   knowledge under the particular circumstances.          Citibank, N.A. v.
11   Eashai (In re Eashai), 87 F.3d 1082, 1090 (9th Cir. 1996).
12   “Justification is a matter of the qualities and characteristics of
13   the particular plaintiff, and the circumstances of the particular
14   case, rather than of the application of a community standard of
15   conduct to all cases.”   Id. (quoting Field v. Mans, 516 U.S. 59,
16   70 (1995)(quoting the RESTATEMENT (SECOND)   OF   TORTS § 545A cmt.b
17   (1976)).   “[A] person is justified in relying on a representation
18   of fact although he might have ascertained the falsity of the
19   representation had he made an investigation.”          Id. (quoting Mans,
20   516 U.S. at 70).   However, a person cannot justifiably rely on a
21   representation if he or she knows it is false or its falsity is
22   obvious.   Eugene Parks Law Corp. Defined Benefit Pension Plan v.
23   Kirsh (In re Kirsh), 973 F.2d 1454, 1459 (9th Cir. 1992)(a “person
24   cannot purport to rely on preposterous representations or close
25   his eyes to avoid discovery of the truth”).
26        The bankruptcy court found that this element was met based on
27   the state court's finding that Spigot lowered the sales price of
28   the property from $6.5 million to $5.3 million, plus a condominium

                                      -11-
 1   for Spigot, as a result of Radow's misrepresentations.    It is
 2   undisputed that Spigot lowered its sales price because of Radow’s
 3   misrepresentations about the water rights.    The bankruptcy court's
 4   findings, however, fail to say that Spigot “justifiably” relied on
 5   these misrepresentations.    Spigot assumes this finding was made;
 6   Radow has not commented on this issue.    In any event, we conclude
 7   on this record that Spigot's reliance was justified.    Spigot had
 8   been in negotiations for the land sale with Radow, an apparently
 9   sophisticated buyer, for some time, and likely had no reason to
10   doubt his representations regarding the price of the water rights.
11   Further, the artificial price must not have been so “preposterous”
12   as to put Spigot on notice that something was amiss.    Accordingly,
13   we find that Spigot established the fourth element.
14                d.   Damage to the creditor proximately caused by its
                       reliance on the debtor's statement or conduct
15
16        To prevail on a § 523(a)(2)(A) claim, a creditor must prove
17   that he sustained loss and damage as the proximate result of his
18   reliance on the debtor's representations.    Britton v. Price
19   (In re Britton), 950 F.2d 602, 604 (9th Cir. 1991).     Simply put,
20   there must be a causal nexus between the fraud and the debt.
21   Archer v. Warner, 538 U.S. 314, 325 (2003)(Thomas, J.,
22   dissenting).
23        Causation or proximate cause entails (1) causation in fact,
24   which requires a defendant's misrepresentations to be a
25   substantial factor in determining the course of conduct that
26   results in loss and (2) legal causation, which requires a
27   creditor's loss to “reasonably be expected to result from the
28   reliance.”    Beneficial Cal., Inc. v. Brown (In re Brown), 217 B.R.

                                       -12-
 1   857, 862 (Bankr. S.D. Cal. 1998)(citing RESTATEMENT (SECOND)       OF   TORTS
 2   §§ 546, 548A).   “A fraudulent misrepresentation is a legal cause
 3   of a pecuniary loss resulting from action or inaction in reliance
 4   upon it if, but only if, the loss might reasonably be expected to
 5   result from the reliance.”   RESTATEMENT (SECOND)   OF   TORTS § 548A.    In
 6   other words, could Spigot's damages of loss of use reasonably be
 7   expected from its reliance on Radow's misrepresentations about the
 8   water rights?
 9        The bankruptcy court found that Spigot had failed to meet its
10   burden of proof on this element, determining that the state court
11   awarded damages for Radow's recording of the Lis Pendens, Spigot's
12   inability to sell the property, and Spigot's loss of use of the
13   sales price (less the deposit) for the duration of time the sale
14   was not closed by Radow, not because of Radow’s misrepresentations
15   about the water rights.   The bankruptcy court further determined
16   Spigot had failed to prove that its loss of time use of the sale
17   price for the property was foreseeable at the time Radow
18   manipulated the emails.
19        Spigot argues that not only was it reasonably foreseeable
20   from Radow's conduct that Spigot would have its property tied up
21   in a lawsuit, it was almost inevitable.     According to Spigot,
22   after Radow induced it to sign Addendum #3, Radow closed on the
23   water rights for the property, which he purchased for $2.28
24   million but told Spigot cost $5 million.     Presuming Radow would
25   not want to lose his investment on the water rights, argues
26   Spigot, it was not only foreseeable, but almost inevitable, that
27   Spigot would end up in court as a foreseeable result of signing
28   Addendum #3.    Therefore, Spigot reasons, had it not been duped

                                      -13-
 1   into signing Addendum #3, escrow would have ended, and Spigot
 2   would never have been in the position to have its property tied up
 3   by Radow's campaign of fraud and manipulation.   Hence, argues
 4   Spigot, its damages, which were reasonably foreseeable at the time
 5   Radow committed the fraud, flowed directly from his fraud, and
 6   therefore should be excepted from discharge under § 523(a)(2)(A)
 7   per Cohen v. de la Cruz, 523 U.S. 213, 218 (1998).
 8        It is undisputed that Radow made misrepresentations to Spigot
 9   that caused Spigot to lower the sales price of the property and
10   execute Addendum #3.   However, in reviewing the State Court
11   Judgment, which was based on Radow’s breach of contract and his
12   breach of the covenant of good faith and fair dealing, we conclude
13   that the damages awarded were to compensate Spigot for the delay
14   it endured in its inability to sell the property due to Radow’s
15   failure to close on the sale and the filed Lis Pendens.   Even
16   though Radow’s misrepresentations about the water rights provided
17   the basis for what the state court determined was a breach of the
18   covenant, the awarded damages of loss of use were not the
19   proximate result of those misrepresentations or Spigot’s reliance
20   on those misrepresentations.
21        We understand Spigot’s argument that because of Radow’s
22   misrepresentations, which led to Addendum #3, it was inevitable
23   the parties would end up in litigation over the property, so
24   therefore Spigot should be able to except from discharge whatever
25   losses it suffered as a result of Radow’s bad conduct.    While this
26   sounds logical, the loss for which Spigot was awarded damages is
27   simply too attenuated from the misrepresentations Radow made to
28   Spigot about the water rights.

                                      -14-
 1        Unfortunately, we do not have a complete record of the state
 2   court proceedings, but it defies logic that Radow would dupe
 3   Spigot into executing Addendum #3, so he could then turn around
 4   and draft escrow instructions that contradicted the terms of
 5   Addendum #3, so he would then have a basis to sue Spigot and incur
 6   a tremendous amount of attorney’s fees and risk losing the case,
 7   which he did.   In reaching our conclusion, we certainly do not
 8   condone Radow’s conduct, but we fail to see the causal connection.
 9        Accordingly, Spigot has not proven by a preponderance that
10   Radow’s misrepresentation about the price of the water rights was
11   the proximate cause of Spigot’s damages.     As a result, it did not
12   prove its claim under § 523(a)(2)(A), and the bankruptcy court did
13   not err in concluding so.
14   B.   Although the bankruptcy court applied an incorrect standard
          of law, it did not err when it determined that the State
15        Court Judgment was not excepted from discharge under
          § 523(a)(6).
16
          1.   Exception to discharge under § 523(a)(6)
17
18        The Code also excepts from discharge any debt for willful and
19   malicious injury by the debtor to another entity or to the
20   property of another entity.   § 523(a)(6).   Whether a particular
21   debt is for willful and malicious injury by the debtor to another
22   or the property of another under § 523(a)(6) requires application
23   of a two-pronged test to the conduct giving rise to the injury.
24   The creditor must prove that the debtor's conduct in causing the
25   injuries was both willful and malicious.     Barboza v. New Form,
26   Inc. (In re Barboza), 545 F.3d 702, 711 (9th Cir. 2008)
27   (reinforcing In re Su, 290 F.3d at 1146-47 and the application of
28   a separate analysis in each prong of “willful” and “malicious”).

                                     -15-
 1        “Willfulness” requires proof that the debtor deliberately or
 2   intentionally injured the creditor or the creditor's property, and
 3   that in doing so, the debtor intended the consequences of his act,
 4   not just the act itself.    In re Su, 290 F.3d at 1143.   The debtor
 5   must act with a subjective motive to inflict injury, or with a
 6   belief that injury is substantially certain to result from the
 7   conduct.   Id.
 8        For conduct to be malicious, the creditor must prove that the
 9   debtor: (1) committed a wrongful act; (2) done intentionally;
10   (3) which necessarily causes injury; and (4) was done without just
11   cause or excuse.    Id.
12        2.    Analysis
13        As to the willfulness prong, the bankruptcy court found that
14   Spigot had not shown Radow “intended” to cause Spigot's loss of
15   use damages.     Further, the state court had not made a finding that
16   Radow's lawsuit was filed in bad faith or that he wrongfully
17   recorded the Lis Pendens.    Therefore, reasoned the bankruptcy
18   court, because Spigot had not proven that Radow intended to cause
19   Spigot's loss of use damages by filing the lawsuit and recording
20   the Lis Pendens, it could not find that Radow intended those
21   consequences as a result of his falsifying the emails.    Thus, the
22   willful element was not met.
23        The bankruptcy court also determined that the malicious prong
24   was not met because (1) Radow's wrongful acts of altering emails
25   and breaching the covenant of good faith and fair dealing did not
26   necessarily cause Spigot's loss of use damages, and because
27   (2) neither party had presented any evidence or argument about
28   just cause or excuse.     As a result, Spigot had failed to prove the

                                       -16-
 1   State Court Judgment was excepted from discharge under
 2   § 523(a)(6).
 3        Spigot contends the bankruptcy court erroneously applied the
 4   willful prong by holding that the actual injury suffered by Spigot
 5   had to be the same injury Radow intended to inflict in order for
 6   it to prevail on its claim.   Spigot further argues that the state
 7   court's findings provided sufficient evidence that Radow acted
 8   without any just cause or excuse.
 9        We conclude that the bankruptcy court erred in applying an
10   incorrect standard of law, but not for the reasons Spigot asserts.
11   Because tortious conduct is a required element for a finding of
12   nondischargeability under § 523(a)(6), Spigot's breach of contract
13   claim does not meet the statute's requirements.   See Lockerby v.
14   Sierra, 535 F.3d 1038 (9th Cir. 2008).
15        In Lockerby, the Ninth Circuit held that a claim for an
16   intentional breach of contract is not “willful and malicious”
17   under § 523(a)(6) unless it is accompanied by conduct that
18   constitutes a tort under state law.    535 F.3d at 1043 (citing
19   Petralia v. Jercich (In re Jercich), 238 F.3d 1202, 1206 (9th Cir.
20   2001); Del Bino v. Bailey (In re Bailey), 197 F.3d 997, 1000 (9th
21   Cir. 1999)(while bankruptcy law governs whether a claim is
22   nondischargeable under § 523(a)(6), the court looks to state law
23   to determine whether an act falls within the underlying tort).
24   Simply put, an intentional breach of contract is not enough.
25   Therefore, for Spigot to have had a claim under § 523(a)(6),
26   Radow's breach of the covenant of good faith and fair dealing must
27   have constituted a tort under Nevada law.
28        Although in Nevada “every contract contains an implied

                                     -17-
 1   covenant of good faith and fair dealing, an action in tort for
 2   breach of the covenant arises only 'in rare and exceptional cases'
 3   when there is a special relationship between the victim and
 4   tortfeasor.    A special relationship is 'characterized by elements
 5   of public interest, adhesion, and fiduciary responsibility.'
 6   Examples of special relationships include those between insurers
 7   and insureds, partners of partnerships, and franchisees and
 8   franchisers.”   Ins. Co. of the W. v. Gibson Tile Co., 134 P.3d
 9   698, 702 (Nev. 2006)(en banc)(internal citations omitted).
10        Here, we have equal parties who negotiated a contract at arms
11   length and who do not appear to be in any special relationship.
12   Accordingly, the breach in this case did not constitute a tort
13   under Nevada law, so Spigot could not prevail on a claim under
14   § 523(a)(6).    Even if Spigot could show fraud as the accompanying
15   tort, as we concluded above, Radow's wrongful conduct did not
16   necessarily cause Spigot's loss of use damages; thus, the
17   malicious prong is not met.
18                               VI. CONCLUSION
19        Based on the foregoing reasons, we AFFIRM.
20
21
22
23
24
25
26
27
28

                                      -18-